EXHIBIT 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT ("First Amendment") is made this 3rd day
of November, 2017 (the “First Amendment Effective Date”), by and between 9600
BLACKWELL II LLC, a Maryland limited liability company (“Landlord”), as
successor in interest to TNREF III 9600 BLACKWELL, LLC, a Delaware limited
liability company ("Original Landlord"), and REGENXBIO INC., a Delaware
corporation ("Tenant").

W I T N E S S E T H:

WHEREAS, by that certain Lease Agreement dated January 28, 2016 with an
Effective Date as of February 1, 2016 (the "Lease"), Original Landlord leased to
Tenant, and Tenant leased from Original Landlord, approximately 16,116 square
feet of rentable area known as Suite 210 (the "Original Premises"), on the
second (2nd) floor of the building located at 9600 Blackwell Road, Rockville,
Maryland 20850 (the "Building"), for a Lease Term ending on September 30, 2023
upon the terms and conditions set forth in the Lease;

WHEREAS, all of the right, title and interest of Original Landlord in the
Building was transferred to Landlord and all of the right, title and interest of
Original Landlord in the Lease was assigned to Landlord;

WHEREAS, Tenant wishes to lease from Landlord, and Landlord wishes to lease to
Tenant, an additional approximately 2,550 square feet of rentable area on the
first (1st) floor of the Building (the “Expansion Space”, and together with the
Original Premises, the “Premises”), such that the Premises, as expanded, will
thereafter comprise approximately 18,666 square feet of rentable area; and

WHEREAS, Landlord and Tenant wish (i) to reflect their understanding and
agreement with regard to the expansion of the Original Premises, and (ii) to
further revise and modify the Lease as more particularly set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant do hereby
agree as follows:

1.Defined Terms.  Capitalized terms used in this First Amendment and not
otherwise defined herein shall have the meanings ascribed to them in the Lease.

2.Expansion Space.  The Lease is hereby amended by inserting therein a new
Section 31 at the end of the Lease, to read as follows:

“31.Expansion Space.

 

A.

Term.  

 

Landlord hereby leases unto Tenant, and Tenant hereby leases from Landlord, an
agreed upon 2,550 square feet of rentable

 

--------------------------------------------------------------------------------

 

area on the first (1st) floor of the Building (the ‘Expansion Space’), which
Expansion Space is hereby agreed to be that certain space which is shown as
“Office Tenant #1” on Exhibit A-1 attached hereto and made a part hereof, for a
term (the ‘Expansion Space Term’) commencing on the date (the ‘Expansion Space
Commencement Date’) that is one hundred twenty (120) days from the First
Amendment Effective Date, as defined in that certain First Amendment to Lease
Agreement between Landlord and Tenant (the ‘First Amendment’) and continuing
through and including 12:00 p.m. E.D.T. on September 30, 2023 (the ‘Expansion
Space Expiration Date’), unless earlier terminated pursuant to the provisions of
this Lease or pursuant to Law.  The Expansion Space has been measured in
accordance with BOMA Legacy Method A (2010) Standard Method for Measuring Floor
Area in Office Buildings.  Following commencement of the Expansion Space Term,
Landlord shall provide Tenant with a commencement memorandum in the form
attached hereto as Exhibit B-1, confirming the Expansion Space Commencement
Date, the Expansion Space Expiration Date and such other matters as are set
forth therein, and Tenant shall execute same within ten (10) business days after
Landlord’s delivery of such memorandum.

 

B.

‘As-Is’ Condition; Early Access; Delivery of Expansion Space; Expansion Space
Tenant Allowance.

 

(a)Tenant agrees that except as otherwise provided herein, it shall accept the
Expansion Space in its as-is condition, and Landlord shall have no obligation to
make any improvements or alterations to the Expansion Space.  Notwithstanding
the foregoing, (i) the Expansion Space shall be clean and free of debris and the
prior tenant’s personal property, (ii) the Expansion Space shall not contain any
Hazardous Substances in violation of applicable Laws and Landlord represents
that it has no actual knowledge that the Expansion Space contains any Hazardous
Substances, (iii) Landlord represents that it has no actual knowledge that the
Expansion Space is in violation of any applicable Laws including, without
limitation, the ADA, and (iv) the Building Systems serving the Expansion Space
shall be in good working condition, operating as designed and suitable for
general office use, and Landlord shall, at Landlord's sole cost and expense,
repair any latent defects in such Building Systems to the extent that Tenant
notifies Landlord of such latent defects on or before the date that is six (6)
months after the Early Access Date.  In addition, nothing in this subsection
shall be deemed to waive, diminish or impair Landlord’s or, as applicable,
Tenant’s obligations under this Lease as amended by the First Amendment with
respect to the

2

 

 

--------------------------------------------------------------------------------

 

repair, maintenance, replacement, restoration, or compliance with applicable
Laws with respect to the Expansion Space.  Subject to the application of the
Expansion Space Tenant Allowance (as hereinafter defined), Tenant, at its sole
cost and expense, shall be responsible for performing and paying all costs of
the Expansion Space Tenant’s Work (as hereinafter defined) and moving into the
Expansion Space, including, but not limited to, the purchase and installation of
all furniture, fixtures, equipment, data and cabling.

(b)Landlord shall permit Tenant and its agents to enter the Expansion Space on
the first business day following the First Amendment Effective Date (the ‘Early
Access Date’), at Tenant’s sole cost and expense, to allow Tenant to perform the
Expansion Space Tenant’s Work (as defined below) and to install equipment,
systems, data and communications wiring, fixtures, telephones and furniture,
provided that (1) Tenant and its agents and contractors shall be deemed to be
bound by all of the terms, covenants, provisions and conditions of this Lease,
as modified by the First Amendment, including, but not limited to, Tenant’s
indemnification obligations, Tenant’s obligation to repair injury, loss or
damage which may occur prior to the Expansion Space Commencement Date, and
Tenant’s obligations to obtain and maintain insurance, such installations,
personal property and equipment being installed and maintained by Tenant solely
at Tenant’s risk; (2) all such entries prior to the Expansion Space Commencement
Date shall be coordinated in advance with Landlord acting reasonably (which may
be pursuant to an agreed-upon schedule); and (3) Tenant shall not commence
business operations in the Expansion Space.  Tenant shall not be charged for
Landlord’s personnel or engineering overtime costs associated with Tenant’s move
into the Expansion Space on the Saturday and Sunday immediately preceding the
Expansion Space Commencement Date.  

(c)Landlord shall provide Tenant with an allowance of Fifty-One Thousand Dollars
($51,000.00) (the ‘Expansion Space Tenant Allowance’), which is an amount equal
to the product of (i) Twenty Dollars ($20.00) multiplied by (ii) the number of
square feet of rentable area comprising the Expansion Space, for Tenant to
perform improvements to the Expansion Space (the ‘Expansion Space Tenant’s
Work’), which Expansion Space Tenant’s Work shall be performed in accordance
with the provisions of this Lease, as modified by the First Amendment.  Tenant
shall perform the Expansion Space Tenant’s Work and, subject to Landlord’s
distributions of the Expansion Space Tenant Allowance as set forth below, shall
pay directly to its general contractor and other service providers and vendors
for the hard costs of performing the

3

 

 

--------------------------------------------------------------------------------

 

Expansion Space Tenant’s Work shown and contemplated by the Expansion Space
Tenant's Plans (as hereafter defined), including, but not limited to, (x) the
cost of demolition, labor, materials and sales taxes thereon, (y) the addition
of an entrance (the ‘Entrance’) to the Expansion Space from the outside of the
Building, and (z) the construction of an internal stairwell (the ‘Internal
Stairwell’) connecting the Expansion Space to the Original Premises; provided,
however, that Landlord may, at Landlord’s sole option, require that Tenant, at
its sole cost and expense, remove the Entrance or the Internal Stairwell or both
upon the expiration or earlier termination of this Lease and restore the
portions of the Premises affected by the installation and removal thereof to the
condition existing immediately prior to the First Amendment Effective Date,
normal wear and tear and damage due to casualty or condemnation,
excepted.  Subject to the terms of this Section 31.B., up to twenty percent
(20%) of the Expansion Space Tenant Allowance may be applied towards soft costs
arising from the Expansion Space Tenant’s Work, including the following:  (i)
the cost of all permits and governmental inspections, (ii) all architectural,
space planning, mechanical, electrical, plumbing and engineering fees, (iii) any
construction management fees, (iv) Landlord’s coordination fee and out-of-pocket
third party consultant cost as provided in subsection (h) below, (v) premiums
for insurance and bonds, (vi) the cost of cabling and wiring expenses, and (vii)
the cost of acquiring and installing furniture, fixtures and equipment (‘FF&E’),
including, without limitation, a security system, to be used by Tenant in the
Original Premises and the Expansion Space, all of which costs shall be subject
to reimbursement from the Expansion Space Tenant Allowance to the extent that
the Expansion Space Tenant Allowance is sufficient for that purpose and
otherwise paid for by Tenant from its own source of funds.  From time to time,
but not more often than once every thirty (30) days, Landlord shall pay portions
of the Expansion Space Tenant Allowance to Tenant (or, upon written request from
Tenant as hereinafter provided, directly to Tenant’s general contractor and/or
soft cost vendors as hereinafter provided) for the Expansion Space Tenant’s
Work, following Tenant’s completion of items of the Expansion Space Tenant’s
Work and Landlord’s receipt from Tenant of (i) if payments are being made to
Tenant’s general contractor and/or soft cost vendors for the Expansion Space
Tenant’s Work, provided, however, that in connection with any such disbursement,
Landlord shall only be required to disburse the Expansion Space Tenant Allowance
to the general contractor and no more than five (5) soft cost vendors, following
Tenant’s request, Tenant’s written certification to Landlord that the items of
the Expansion Space Tenant’s Work with respect to which

4

 

 

--------------------------------------------------------------------------------

 

disbursement of a portion of the Expansion Space Tenant Allowance is being
requested by Tenant have been completed and that the payment of that portion of
Expansion Space Tenant Allowance with respect to which disbursement of a portion
of the Expansion Space Tenant Allowance is being requested by Tenant to Tenant’s
general contractor and/or soft cost vendors for the Expansion Space Tenant’s
Work, following Tenant’s request should be made by Landlord, provided, however,
that in connection with any such disbursement, Landlord shall only be required
to disburse the Expansion Space Tenant Allowance to the general contractor and
no more than five (5) soft cost vendors, (ii) in all cases, invoices reasonably
evidencing work or services performed with respect to such work, (iii) if
payments are being made directly to Tenant, receipted bills or other evidence
that the aforesaid invoices have been paid in full, and (iv) in all cases,
waivers or releases of liens (which may be conditioned solely upon the payment
of a sum specified therein if payment is being made directly to Tenant’s general
contractor and/or soft cost vendors) for the Expansion Space Tenant’s Work, from
each of Tenant’s contractors, subcontractors, suppliers and, to the extent they
have lien rights, soft cost vendors, for the Expansion Space Tenant’s Work,
following Tenant’s request in connection with the work performed or materials
supplied as evidenced by the aforesaid invoices.  Notwithstanding anything to
the contrary contained herein, any portion of the Expansion Space Tenant
Allowance which has not been properly requested by Tenant on or before the date
which is eighteen (18) months following the Expansion Space Commencement Date
(the ‘Allowance Request Deadline’) shall be deemed forfeited by Tenant, and
Tenant shall have no further right to request or receive any portion of the
Expansion Space Tenant Allowance which has not been properly requested on or
before the Allowance Request Deadline.

(d)Prior to the commencement of any of the Expansion Space Tenant’s Work, Tenant
shall submit to Landlord Tenant’s final plans and specifications for
improvements to the Expansion Space (the ‘Expansion Space Tenant’s Plans’),
which shall be subject to Landlord’s prior written approval, not to be
unreasonably withheld, conditioned or delayed with respect to items not
affecting the structural components of the Building or any of the Building
Systems.  Tenant shall improve the Original Premises (as applicable) and the
Expansion Space in accordance with the Expansion Space Tenant’s Plans.  From and
after the date of Landlord’s approval of the Expansion Space Tenant’s Plans, any
changes to the Expansion Space Tenant’s Plans shall not be permitted to be made
unless approved in writing by both Landlord and Tenant, such approval by
Landlord not to be unreasonably

5

 

 

--------------------------------------------------------------------------------

 

withheld, conditioned or delayed with respect to items not affecting the
structural components of the Building or any of the Building
Systems.  Landlord’s approval of the Expansion Space Tenant’s Plans shall
constitute approval of Tenant’s design concept only and shall in no event be
deemed a representation or warranty by Landlord as to whether the Expansion
Space Tenant’s Plans comply with any and all legal requirements applicable to
the Expansion Space Tenant’s Plans and the Expansion Space Tenant’s Work.  

(e)In the performance of Expansion Space Tenant’s Work, Tenant shall comply with
all applicable laws, codes and regulations.  Tenant shall obtain all permits,
certificates and other governmental approvals from all governmental entities
having jurisdiction thereover which are necessary for the prosecution and
completion of Expansion Space Tenant’s Work, and Landlord shall reasonably
cooperate in such efforts at no out-of-pocket cost or liability to
Landlord.  The Expansion Space Tenant’s Work shall include, but not be limited
to, the cost of all permits and governmental inspections, all architectural and
engineering fees, the preparation and delivery to Landlord of a complete set of
‘as-built’ plans showing the Expansion Space Tenant’s Work, in hard copy and an
electronic version thereof which is acceptable to Landlord (the ‘As-Built
Plans’) which As-Built Plans shall be delivered to Landlord not later than the
thirtieth  (30th) day following the substantial completion of the Expansion
Tenant’s Work.

(f)Prior to commencing the Expansion Space Tenant’s Work, Tenant shall provide
to Landlord the name and address of each contractor and subcontractor which
Tenant intends to employ to perform the Expansion Space Tenant’s Work, the use
of which subcontractors and contractors shall be subject to Landlord’s prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed if (1) the contractor or subcontractor is properly licensed, and (2)
neither Landlord nor any of its affiliates has had any prior experience with
such contractor or subcontractor which was unsatisfactory.  

6

 

 

--------------------------------------------------------------------------------

 

(g)Prior to the commencement of any of the Expansion Space Tenant’s Work, Tenant
shall deliver to Landlord, with respect to each contractor and subcontractor
which Tenant intends to employ to perform any of the Expansion Space Tenant’s
Work, a certificate of insurance from each such contractor or subcontractor
evidencing that each such contractor or subcontractor has obtained the following
insurance coverages:

(1)Commercial comprehensive general liability insurance, on a standard ISO form
or its equivalent, which shall include independent contractor’s liability
coverage, contractual liability coverage, products and completed operations
coverage, and a ‘per project’ endorsement, to afford protection, with limits for
each occurrence, of not less than One Million Dollars ($1,000,000) combined
single limit with respect to bodily injury and property damage;

(2)comprehensive automobile liability insurance for owned, non-owned, and hired
vehicles with limits for each occurrence of not less than Five Hundred Thousand
Dollars ($500,000) with respect to bodily injury or death and Five Hundred
Thousand Dollars ($500,000) with respect to property damage; and

(3)worker’s compensation and employer’s liability insurance in form and amounts
required by law and satisfactory to Landlord.

(h)In connection with the Expansion Space Tenant’s Work, notwithstanding
anything to the contrary contained in this Lease, Tenant shall pay to Landlord
(i) a coordination fee in an amount equal to one percent (1%) of the total hard
costs of the Expansion Space Tenant’s Work plus (ii) the reasonable and actual
out-of-pocket cost (not to exceed $1,500 in the aggregate) of Landlord’s third
party consultants for review of the Expansion Space Tenant's Plans only with
respect to atypical office leasehold improvements such as the Entrance and the
Internal Stairwell, which fee and cost shall be payable out of the Expansion
Space Tenant Allowance to the extent that funds are available for such purpose,
and otherwise paid for directly by Tenant from its own source of funds.

 

C.

Expansion Space Fixed Rent.  

 

Notwithstanding anything to the contrary contained in this Lease, commencing on
the Expansion Space Commencement Date

7

 

 

--------------------------------------------------------------------------------

 

and continuing thereafter throughout the Expansion Space Term, Tenant covenants
and agrees to pay to Landlord Fixed Rent for the Expansion Space (‘Expansion
Space Fixed Rent’) in the following amounts:

 

Expansion Space

Lease Year

 

Rate of Expansion Space Fixed Rent Per Square Foot

Per Annum

 

Rate of

Expansion Space

Fixed Rent

Per Annum

 

Rate of

Expansion Space

Fixed Rent

Per Month

 

1

$29.25*

$74,587.50*

$6,215.63*

2

$30.13

$76,831.50

$6,402.63

3

$31.03

$79,126.50

$6,593.88

4

$31.96

$81,498.00

$6,791.50

5

$32.92

$83,946.00

$6,995.50

6

$33.91

$86,470.50

$7,205.88

* Subject to abatement as provided below.

An ‘Expansion Space Lease Year’ means that period of twelve (12) consecutive
calendar months that commences on the Expansion Space Commencement Date, and
each consecutive twelve (12) month period (or portion thereof) thereafter during
the Expansion Space Term; provided, however, that (i) if the Expansion Space
Commencement Date is not the first day of a calendar month, the first Expansion
Space Lease Year shall extend to the last day of the calendar month in which the
first (1st) anniversary of the Expansion Space Commencement Date occurs and (ii)
the final Expansion Space Lease Year shall be a period less than twelve (12)
months and shall end on the Expansion Space Expiration Date.  The earliest such
twelve (12) month period (as it may be extended as provided above) shall be
referred to as the ‘first Expansion Space Lease Year,’ or ‘Expansion Space Lease
Year 1’ and each of the following Expansion Space Lease Years shall be similarly
numbered for identification purposes.  

Expansion Space Fixed Rent shall be payable at the same times and in the same
manner as set forth herein for the payment of Fixed Rent set forth in Section
2(a) of this Lease except that one (1) monthly installment of Expansion Space
Fixed Rent payable during Expansion Space Lease Year 1shall be paid upon
Tenant’s execution and delivery of the First Amendment and shall be applied to
Expansion Space Fixed Rent first coming due following the Expansion Space Free
Rent Period (as hereinafter defined).  

Notwithstanding the foregoing, Landlord shall grant to Tenant a ‘rent holiday’
from the payment of the installments of

8

 

 

--------------------------------------------------------------------------------

 

Expansion Space Monthly Fixed Rent for the first three (3) months of the
Expansion Space Term (the ‘Expansion Space Free Rent Period’).  During such
Expansion Space Free Rent Period, the Expansion Space Monthly Fixed Rent shall
be abated (such rental abatement being hereinafter referred to as the ‘Expansion
Space Free Rent Allowance’); provided, however, that (i) the Expansion Space
Free Rent Period and the granting of the Expansion Space Free Rent Allowance as
provided hereunder shall not affect the Expansion Space Commencement Date; (ii)
Tenant shall remain obligated during the Expansion Space Free Rent Period to
perform all of Tenant’s obligations under this Lease except as expressly
aforesaid (including, but not limited to, the payment of all Fixed Rent for the
Original Premises (as defined in the First Amendment) and all Additional Rent
for the Original Premises coming due under this Lease); and (iii) in the event
of any termination of this Lease by Landlord based upon a default hereunder by
Tenant, the then unamortized portion of the Expansion Space Fixed Rent which
would have otherwise been due and payable hereunder during the Expansion Space
Free Rent Period in the absence of the Expansion Space Free Rent Allowance shall
immediately become due and payable and any remaining Expansion Space Free Rent
Allowance hereunder shall be of no force or effect.  If the first day following
the last day of the Expansion Space Free Rent Period (such date being
hereinafter referred to as the ‘Expansion Space Rent Commencement Date’) is a
date other than the first day of a month, then the Expansion Space Monthly Fixed
Rent for the period commencing with and including the Expansion Space Rent
Commencement Date and ending on and including the day prior to the first day of
the following month shall be prorated at the rate of one-thirtieth (1/30th) of
the Expansion Space Monthly Fixed Rent per day and shall be due and payable on
the Expansion Space Rent Commencement Date.

 

D.

Expansion Space Additional Rent.

 

In addition to Tenant’s payment of Additional Rent with respect to the Original
Premises pursuant to Sections 2 and 3 hereof, commencing on the first
anniversary of the Expansion Space Commencement Date, and continuing for each
calendar year (or portion thereof) thereafter throughout the Expansion Space
Term, Tenant shall pay to Landlord, as Additional Rent, ‘Tenant’s Proportionate
Share of Excess Expenses for the Expansion Space’ and ‘Tenant’s Proportionate
Share of Excess Taxes for the Expansion Space’ for such calendar year (or
portion thereof).  ‘Tenant’s Proportionate Share of Excess Expenses for the
Expansion Space’ shall be two and fifty-two one hundredths percent (2.52%),
which is that percentage which is equal to a

9

 

 

--------------------------------------------------------------------------------

 

fraction, the numerator of which is the number of square feet of rentable area
in the Expansion Space (2,550 on the Expansion Space Commencement Date), and the
denominator of which is the number of square feet of office rentable area in the
Building (101,326 on the Expansion Space Commencement Date); provided, however,
that for the calendar year during which the Expansion Space Term ends, Tenant’s
Proportionate Share of Excess Expenses for the Expansion Space shall be prorated
based upon the greater of (a) the number of days during such calendar year that
this Lease is in effect, or (b) the number of days that Tenant actually occupies
the Expansion Space or any portion thereof.  ‘Tenant's Proportionate Share of
Excess Taxes for the Expansion Space’ shall be two and fifty-two one hundredths
percent (2.52%), which is that percentage which is equal to a fraction, the
numerator of which is the number of square feet of rentable area in the
Expansion Space (2,550 on the Expansion Space Commencement Date), and the
denominator of which is the number of square feet of total rentable area in the
Building (101,326 on the Expansion Space Commencement Date); provided, however,
that for the calendar year during which the Expansion Space Term ends, Tenant's
Proportionate Share of Excess Taxes for the Expansion Space shall be prorated
based upon the greater of (a) the number of days during such calendar year that
this Lease is in effect, or (b) the number of days that Tenant actually occupies
the Expansion Space or any portion thereof.  Notwithstanding anything to the
contrary contained in this Lease, the Base Year with respect to the calculation
of Tenant’s Proportionate Share of Excess Expenses for the Expansion Space and
Tenant’s Proportionate Share of Excess Taxes for the Expansion Space shall be
calendar year 2018.

 

E.

Incorporation of Expansion Space.  

 

Except as otherwise expressly provided herein, the Expansion Space shall be
treated as though it were the Premises for all purposes of this Lease, such that
both Landlord and Tenant shall have such respective rights and obligations with
respect to the Expansion Space as applied to the Premises from and after the
Expansion Space Commencement Date.”

3.Parking.  From and after the Expansion Space Commencement Date and continuing
for the remainder of the Term, the following will be added to the end of Section
30 of the Lease (captioned “Parking”):

“Notwithstanding the foregoing, from and after the Expansion Space Commencement
Date and continuing for the remainder of the  Expansion Space Term, Tenant, its
permitted subtenants,

10

 

 

--------------------------------------------------------------------------------

 

licensees, invitees, agents, contractors, subcontractors and employees shall
have access to an additional eight (8) parking spaces on the Land or the
Building, and further provided that two (2) of such eight (8) parking spaces
shall be provided on a reserved basis, one (1) such space being in the covered
parking area and the other such space to be a space in a mutually agreeable area
in the front of the Building.  The parking spaces provided in connection with
the Expansion Space shall be free of charge and subject to all of the terms and
conditions of this Section 30 and this Lease.”

4.Exhibits.  Exhibit A-1 and B-1 attached hereto are hereby inserted as exhibits
to the Lease immediately after Exhibit A and Exhibit B to the Lease,
respectively.  Such exhibits are incorporated into this First Amendment and made
a part hereof.

5.Renewal Term.  Landlord and Tenant acknowledge and agree that Tenant’s Renewal
Term set forth in Paragraph 7 of the Basic Lease Provisions of the Lease and
further set forth in Paragraph 1 of Exhibit D attached to the Lease (captioned
“Option to Renew”) remains in full force and effect in all respects with respect
to the Original Premises and with respect to the Expansion Space.  Except as
expressly set forth in the Lease, as amended by this First Amendment, Tenant
acknowledges that it has no other option to extend the Term of the Lease or
rights of first offer, or other right to expand the Premises.

6.Right of First Offer.  Landlord and Tenant acknowledge and agree that Tenant’s
Right of First Offer set forth Paragraph 2 of Exhibit D to the Lease (captioned
“Right of First Offer”) remains in full force and effect in all respects.

7.Early Termination Option.  Landlord and Tenant acknowledge and agree that
Tenant’s Early Termination Option set forth in Paragraph 3 of Exhibit D attached
to the Lease (captioned “Early Termination Option”) remains in full force and
effect in all respects with respect to the Original Premises and with respect to
the Expansion Space.  Except as expressly set forth in the Lease, as amended by
this First Amendment, Tenant acknowledges and agrees that it has no other option
to terminate the Lease, as amended by this First Amendment; provided, however,
that the unamortized portion of the following costs incurred by Landlord in
connection with this First Amendment shall be added to the calculation of the
Termination Fee: the Expansion Space Tenant Allowance, the Expansion Space Free
Rent Allowance, reasonable attorneys’ fees and brokerage commissions, calculated
on a straight line basis, including interest thereon from the Expansion Space
Commencement Date until the Early Termination Date at the rate of eight percent
(8%) per annum.  For clarity, it is agreed that (i) the unamortized amounts used
to calculate the Termination Fee shall be determined as of the Early Termination
Date, (ii) the amortization period for unamortized costs included in the
Termination Fee in connection with the Lease shall be the period commencing on
the Commencement Date (i.e., February 11, 2016) and ending on the Expiration
Date (i.e., September 30, 2023), and (iii) the amortization period for
unamortized costs included in the Termination Fee in connection with this First
Amendment shall be the period commencing on the Expansion Space Commencement
Date  and ending on the Expansion Space Expiration Date (i.e., September 30,
2023).

11

 

 

--------------------------------------------------------------------------------

 

8.Security Deposit.

(a)Tenant acknowledges that, as of the First Amendment Effective Date, Landlord
is holding the Security Deposit in the amount of Seventy-Five Thousand Two
Hundred Eight and 00/100 Dollars ($75,208.00).  Simultaneously with its
execution and delivery of this First Amendment, time being of the essence,
Tenant shall deposit with Landlord an additional security deposit in the amount
of Six Thousand Two Hundred Fifteen and 63/100 Dollars ($6,215.63) (the
“Additional Deposit”), which Additional Deposit shall be treated as part of the
Security Deposit under Paragraph 15 of the Basic Lease Provisions of the Lease
and Section 29 of the Lease (captioned “Security Deposit”) for all purposes
(such that the total Security Deposit shall be Eighty-One Thousand Four Hundred
Twenty-Three and 63/100 Dollars ($81,423.63).  The Security Deposit shall be
subject to the reduction thereof in accordance with Section 29(b), provided,
however, that all references to the Reduction Amount as “$37,604.00” are hereby
deleted as of the First Amendment Effective Date and replaced with the following
in lieu thereof:  “$40,711.82”.  If all or any portion of the Security Deposit
is being held by Landlord in the form of a Letter of Credit pursuant to Section
29(c) of the Lease, as added to the Lease pursuant to Paragraph 8(b) of this
First Amendment, the aforesaid reduction shall be first be accomplished by means
of a refund of the cash portion of the Security Deposit up to the lesser of (i)
such cash portion or (ii) the Reduction Amount, and if such refund is less than
the Reduction Amount, the remaining Reduction Amount shall be accomplished, at
Tenant’s option, by Tenant’s provision of an amendment to the Letter of Credit
reducing the amount thereof to the Reduction Amount (which amendment shall be
subject to Landlord’s consent, not be unreasonably withheld, conditioned or
delayed if such amendment does not modify any of the terms of the existing
Letter of Credit except for the amount thereof) or by Tenant’s provision of a
replacement Letter of Credit meeting the requirements of Section 29(c) below in
the face amount of the Reduction Amount whereupon Landlord shall, at no cost to
Landlord, surrender the existing Letter of Credit to Tenant along with such
documentation as may be reasonably required by the issuer thereof to cancel
same.

(b)The following language is hereby inserted as a new Section 29(c) of the Lease
as if fully set forth therein:

“(c)Letter of Credit.  Tenant may, at Tenant’s option, elect to provide all or a
portion of the Security Deposit in the form of an unconditional, irrevocable
letter of credit issued by a

12

 

 

--------------------------------------------------------------------------------

 

financial institution meeting the requirements set forth below or otherwise
acceptable to Landlord in its sole and absolute discretion (the ‘Letter of
Credit’), in which case the provisions of this Section 29(c) shall be
applicable.  To the extent the amount of the Letter Credit together with any
cash Security Deposit amount then being held by Landlord exceeds the Security
Deposit amount Landlord is then entitled to hold, the excess amount shall be
promptly refunded to Tenant.

The Letter of Credit shall be maintained throughout the Lease Term and any
renewals thereof, if any, in accordance with all of the requirements hereinafter
set forth.  Any Letter of Credit delivered to Landlord by Tenant shall be an
unconditional, irrevocable letter of credit in a form and from a financial
institution meeting the requirements or otherwise approved by Landlord as
provided herein and shall be capable of being drawn upon in the District of
Columbia Metropolitan Area or solely by facsimile.  Said Letter of Credit shall
be issued by a commercial bank (1) that is chartered under the laws of the
United States or any State thereof and which is insured by the Federal Deposit
Insurance Corporation or by any U.S. branch of a foreign bank licensed to do
business in the United States; (2) whose long-term, unsecured and unsubordinated
debt obligations are rated in the highest category by at least two of Fitch
Ratings Ltd. (‘Fitch’), Moody’s Investors Service, Inc. (Moody’s) and Standard &
Poor’s Ratings Services (‘S&P’) or their respective successors (the ‘Rating
Agencies’) (which shall mean AAA from Fitch, Aaa from Moody’s and AAA from
Standard & Poor’s); and (3) which has a short-term deposit rating in the highest
category from at least two Rating Agencies (which shall mean F1 from Fitch, P-1
from Moody’s and A-1 from S&P) (collectively, the ‘Letter of Credit Issuer
Requirements’).  During the Term and any renewals thereof, if any, if (a) the
issuer of the Letter of Credit at any time fails to satisfy any one or more of
the Letter of Credit Issuer Requirements, or (b) the issuer of the Letter of
Credit is insolvent or is placed into receivership or conservatorship, or is
closed for any reason, by the Federal Deposit Insurance Corporation, or any
successor or similar governmental entity, or (c) a trustee, receiver or
liquidator is appointed for the issuer of the Letter of Credit, or (d) the
issuer of the Letter of Credit is no longer deemed to be a ‘well capitalized’
depository institution for purposes of the prompt corrective action provisions
of the Federal Deposit Insurance Act and the regulations promulgated thereunder,
then, in any of such events, Tenant shall, within ten (10) business days of the
occurrence of any event described in any of the immediately preceding clauses
(a) through (d) (each such occurrence being hereinafter referred to as an ‘L/C
Issuer Requirements Failure’), deliver a substitute Letter of Credit

13

 

 

--------------------------------------------------------------------------------

 

from an issuer that satisfies the Letter of Credit Issuer Requirements (or is
otherwise approved by Landlord in its sole and absolute discretion) and that
also complies in all respects with the criteria set forth in this Section
29(c).  Tenant’s failure to obtain a substitute Letter of Credit within the
later of (A) three (3) business days following Landlord’s written demand
therefor or (B) ten (10) business days following the occurrence of an L/C Issuer
Requirements Failure shall constitute a Default hereunder (as to which no cure
period shall be applicable) entitling Landlord (i) to draw upon the Letter of
Credit then in effect without the necessity of any other monetary or other
default hereunder by Tenant, in which event the proceeds thereof shall be held
by Landlord, and (ii) to exercise all of Landlord’s remedies set forth in this
Lease with respect to a Default by Tenant.

Said Letter of Credit shall provide that it shall expire on the sixtieth (60th)
day following the date of expiration of the Term of this Lease and shall be
transferable by Landlord, without any fee or other cost to Landlord, to any
purchaser or transferee of Landlord’s interest in the Building or the Land.  At
Tenant's option, said Letter of Credit shall have a term equal to the period
expiring on the first anniversary of the date of issuance thereof, in which
event Tenant covenants that a renewal of said Letter of Credit shall be
delivered to Landlord by that date which is thirty (30) days prior to the
expiration date thereof, and thereafter a renewal of the Letter of Credit shall
be delivered to Landlord by Tenant by that date which is thirty (30) days prior
to each succeeding anniversary of the original expiration date of the Letter of
Credit.  If Tenant fails to so renew and deliver said Letter of Credit to
Landlord by the thirtieth (30th) day preceding each said expiration date, such
failure shall constitute a Default hereunder (as to which no cure period shall
be applicable) and Landlord may immediately draw upon the Letter of Credit then
in effect without the necessity of any other monetary or other default hereunder
by Tenant, in which event the proceeds thereof shall be held by Landlord.  Said
Letter of Credit shall provide that Landlord shall be permitted to draw on same
on multiple occasions following the occurrence of a Default by Tenant under this
Lease; provided, however, that in the event that said Letter of Credit would
expire during the pendency of any litigation to resolve whether such Default has
occurred, Landlord may draw upon said Letter of Credit prior to the expiration
thereof.  In the event that Landlord draws upon the Letter of Credit after a
Default by Tenant as aforesaid, Landlord shall use, apply or retain all or any
portion of the proceeds thereof for (i) the payment of any Rent or any other
sums as to which Tenant is in default, (ii) the payment of any amount which
Landlord may spend or become obligated to spend to repair damage to the Premises
or the Building

14

 

 

--------------------------------------------------------------------------------

 

for which repairs Tenant is liable hereunder, or (iii) compensation to Landlord
for any losses which Landlord is entitled to recover hereunder by reason of
Tenant's Default, including any damage or deficiency arising in connection with
the reletting of the Premises and all associated reasonable legal fees.  In the
event that the Letter of Credit is drawn upon by Landlord for failure of Tenant
to renew said Letter of Credit as aforesaid, the proceeds thereof shall be held
by Landlord in accordance with the provisions respecting the Security Deposit
under this Section 29(c).  The use, application or retention of the proceeds of
the Letter of Credit, or any portion thereof, by Landlord shall not prevent
Landlord from exercising any other right or remedy provided by this Lease or by
law, and shall not limit any recovery to which Landlord may otherwise be
entitled.”

9.Subordination, Non-Disturbance and Attornment Agreement.  Provided that Tenant
is not in default under the Lease, as modified by this First Amendment, beyond
any applicable notice and cure period, Landlord shall obtain a non-disturbance
agreement (“SNDA”) for the benefit of Tenant from the current lender holding a
mortgage on the Building (the “Mortgagee”) on such Mortgagee’s standard form as
modified as reasonably proposed by Tenant and agreed to by such Mortgagee;
provided, however, that (i) Tenant shall pay all costs incurred by Landlord
which are imposed by such Mortgagee with respect to such SNDA; (ii) each party
shall be responsible for its respective legal fees in connection with any
negotiations or redrafting related to such SNDA; and (iii) in the event that
Landlord does not obtain such SNDA, Landlord shall have no liability for such
failure, and the Lease shall be and remain subject and subordinate to the lien
of said mortgage and to any and all renewals, extensions, modifications,
recastings and refinancings thereof.

15

 

 

--------------------------------------------------------------------------------

 

10.Paragraph 20 of the Basic Lease Provisions of the Lease (captioned “Notice
Address”) is hereby amended by deleting therefrom the notice addresses for
Landlord and Tenant, and inserting the following language in lieu thereof:

 

“Landlord:

 

9600 Blackwell II LLC

 

 

c/o Royco, Inc.

 

 

8121 Georgia Avenue, Suite 500

 

 

Silver Spring, Maryland 20910

 

 

Attention: Mr. Brian J. Fitzgerald

 

 

 

with copy to:

 

Greenstein DeLorme & Luchs, P.C.

 

 

1620 L Street, N.W.

 

 

Suite 900

 

 

Washington, D.C. 20036-5605

 

 

Attention: Jared S. Greenstein, Esq.

 

 

 

Tenant:

 

REGENXBIO Inc.

 

 

9600 Blackwell Road, Suite 210

 

 

Rockville, MD 20850

 

 

Attn: General Counsel

 

 

 

 

 

With copies by email to:

 

 

 

 

 

PChristmas@regenxbio.com

 

 

 

 

 

And to:

 

 

 

 

 

VVasista@regenxbio.com

 

 

 

 

 

Address for Invoices to Tenant:

 

 

 

 

 

REGENXBIO Inc.

 

 

9600 Blackwell Road, Suite 210

 

 

Rockville, MD 20850

 

 

Attn: Accounting”

 

11.Brokers.  Landlord and Tenant each represents and warrants to the other that,
except as hereinafter provided, neither of them has employed any broker in
procuring or carrying on any negotiations relating to this First
Amendment.  Landlord and Tenant shall indemnify and hold each other harmless
from any loss, claim or damage, including, but not limited to, all court costs
and reasonable attorneys' fees, relating to the breach of the foregoing
representation and warranty.  Landlord recognizes only Cushman & Wakefield,
Inc., as agent for Landlord, and Cresa Global, Inc. d/b/a Cresa Partners of
Washington DC Inc., as agent for Tenant, as brokers with respect to this First
Amendment and agrees to be responsible for the payment of commissions to said
brokers, pursuant to a separate written agreement with each said broker.    

16

 

 

--------------------------------------------------------------------------------

 

12.Authority; OFAC.  Landlord and Tenant represent and warrant to each other
that the person signing this First Amendment on its behalf has the requisite
authority and power to execute this First Amendment and to thereby bind the
party on whose behalf it is being signed.  In addition, Landlord and Tenant each
warrants and represents to the other that none of (A) it, (B) its affiliates or
partners nor (C) to the best of its knowledge (without independent
investigation), its members, shareholders or other equity owners or any of their
respective employees, officers, directors, representatives or agents is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control ("OFAC") of the
Department of the Treasury (including those named on OFAC's Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.

13.Entire Agreement.  This First Amendment, together with the Lease, constitutes
the entire agreement between Landlord and Tenant regarding the Lease and the
subject matter contained herein and supersedes any and all prior and/or
contemporaneous oral or written negotiations, agreement or understandings.

14.Severability.  The terms, conditions, covenants and provisions of this First
Amendment shall be deemed to be severable.  If any clause or provision herein
contained be adjudged to be invalid or unenforceable by a court of competent
jurisdiction or by operation of any applicable law, it shall not affect the
validity of any other clause or provision herein, but such other clauses or
provisions shall remain in full force and effect.

15.Headings; Gender.  The section headings in this First Amendment are for
convenience only and are not to be considered in construing the same.  Words of
any gender used in this First Amendment shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  

16.Governing Law; Interpretation.  This First Amendment shall be construed and
interpreted in accordance with and governed by the laws of the state in which
the Building is located.  Should any provisions of this First Amendment require
judicial interpretation, it is agreed that the court interpreting or construing
the same shall not apply a presumption that the terms of any such provision
shall be more strictly construed against one party or the other by reason of the
rule of construction that a document is to be construed most strictly against
the party who itself or through its agent prepared the same, it being agreed
that the agents of all parties hereto have participated in the preparation of
this First Amendment.

17.Counterparts.  This First Amendment may be executed in counterparts, each of
which shall be deemed a part of an original and all of which together shall
constitute one (1) agreement.  Signature pages may be detached from the
counterparts and attached to a single copy of this Lease to form one (1)
document.

18.Ratification.   Except as expressly amended and modified herein, all terms,
conditions and provisions of the Lease shall remain unmodified and in full force
and effect.

 

[Signatures appear on the following page.]

17

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Lease Agreement as of the day and year first hereinabove written.

WITNESS:

 

LANDLORD:

 

 

 

 

 

9600 BLACKWELL II LLC, a Maryland limited liability company

 

 

 

 

 

 

By:

/s/ Terri Lyons

 

By:

/s/ Brian Fitzgerald

 

 

 

Name:

Brian Fitzgerald

 

 

 

Title:

President

 

 

 

 

 

 

ATTEST:

 

TENANT:

 

 

 

[Corporate seal]

 

REGENXBIO INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Sara Garon Berl

 

By:

/s/ Vit Vasista

Name:

Sara Garon Berl

 

Name:

Vit Vasista

Its:

VP, Law and Policy

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

18

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

PLAN SHOWING EXPANSION SPACE

[g201711081625528741056.jpg]

19

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

EXPANSION SPACE

COMMENCEMENT MEMORANDUM

THIS EXPANSION SPACE MEMORANDUM made this            day
of                            , 2017 is hereby attached to and made a part of
the First Amendment to Lease Agreement dated the _____ day of _____________,
20__ (the “First Amendment”), between 9600 BLACKWELL II LLC, a Maryland limited
liability company (“Landlord”) and REGENXBIO INC., a Delaware corporation
(“Tenant”), which amends that certain Lease Agreement (the “Lease”) dated
January 28, 2016 with an Effective Date as of February 1, 2016 entered into by
and between TNREF III 9600 BLACKWELL, LLC, a Delaware limited liability company,
as predecessor to Landlord, and Tenant.  All terms used in this Declaration have
the same meaning as they have in the First Amendment.

1.Landlord and Tenant do hereby declare that Tenant accepted possession of the
Expansion Space on the _____ day of __________________, 20__;

2.As of the date hereof, the Lease as modified by the First Amendment is in full
force and effect, and to the best of Tenant’s knowledge, Landlord has fulfilled
all of its obligations under the Lease as modified by the First Amendment
required to be fulfilled by Landlord on or prior to said date;

3.The Expansion Space Commencement Date is hereby established to be __________,
20__; and

4.The Expansion Term Expiration Date is September 30, 2023, unless the Lease as
modified by the First Amendment is sooner terminated pursuant to any provision
thereof.

 

WITNESS:

 

LANDLORD:

 

 

 

 

 

9600 BLACKWELL II LLC, a Maryland limited liability company

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

REGENXBIO INC., a Delaware corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

[NOTE:  NOT TO BE EXECUTED AT TIME OF EXECUTION OF FIRST AMENDMENT.]

20

 

 